United States Court of Appeals
                              For the Eighth Circuit

                        ___________________________

                                No. 15-1769
                        ___________________________

                                    Ryan Koerdt

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Sheridan School District; Brenda Haynes, Individually and in her official capacity
               as Superintendent of the Sheridan School District

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                            Submitted: March 16, 2016
                               Filed: June 20, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
        Ryan Koerdt appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action. Having considered the briefs and the record
in light of the standard of review set forth in Jain v. CVS Pharmacy, Inc., 779 F.3d
753, 759 (8th Cir. 2015), we conclude that no extended discussion is necessary, and
thus we affirm on the basis of the district court’s opinion. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                        -2-